UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4168



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL HENDERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:03-cr-00049-8-MU)


Submitted:   June 30, 2006                 Decided:   July 13, 2006


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


David Grant Belser, BELSER & PARKE, Asheville, North Carolina, for
Appellant.    Amy Elizabeth Ray, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina; Karen S. Marston, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael Henderson seeks to appeal his conviction and

sentence. In criminal cases, the defendant must file the notice of

appeal within ten days after the entry of judgment.         Fed. R. App.

P. 4(b)(1)(A)(I).      With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.          Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

          The district court entered the amended criminal judgment

on January 13, 2006.    Henderson filed the notice of appeal, at the

earliest, on January 31, 2006, after the ten-day period expired but

within the thirty-day excusable neglect period.        See Fed. R. App.

P. 26(a)(2), (4) (providing that “intermediate Saturdays, Sundays,

and   legal   holidays,”   including     “Martin   Luther   King,    Jr.’s

Birthday,” are excluded when period is less than eleven days).

Because the notice of appeal was filed within the excusable neglect

period, we remand the case to the district court for the court to

determine whether Henderson has shown excusable neglect or good

cause warranting an extension of the ten-day appeal period.            The

record, as supplemented, will then be returned to this court for

further consideration.     We defer acting on the Government’s motion

to dismiss this appeal until the record is returned to us.

                                                                REMANDED


                                 - 2 -